Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 October 06, 2017

The Court of Appeals hereby passes the following order:

A18A0319. MATTHEW ROBERT KRASKEY v. THE STATE.

      Following a bench trial, the Dooly County Probate Court convicted Matthew
Kraskey of violating the Spencer Pass Law, OCGA § 40-6-16, a misdemeanor traffic
offense. Kraskey then filed a notice of appeal to this Court. We lack jurisdiction.
      Appeals from probate court convictions for misdemeanor traffic offenses lie
in the superior court, not in this Court. See OCGA §§ 40-13-21 (a) & (b); 40-13-28;
State v. Rigdon, 284 Ga. App. 785, 785, n. 1 (645 SE2d 17) (2007); Power v. State,
231 Ga. App. 335, 335-336 (499 SE2d 356) (1998). Under Court of Appeals Rule
11 (b), “[w]hen an appeal or application filed in this Court is within the jurisdiction
of another court, it shall be transferred by order to that court.” Consequently, this
appeal is hereby TRANSFERRED to the Dooly County Superior Court for
disposition.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         10/06/2017
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.